Heretofore we affirmed the judgment of the trial court in the instant suit but because of the small amount involved and the importance of the questions presented, we certified the cause to the Supreme Court.
The opinion of the Supreme Court is to be found in Volume188 S.W.2d 375.
In accordance with the holdings of the Supreme Court we withdraw the last paragraph of our original opinion, in which we gave our views with reference to the right of the land owner, who made the original lease, to enter into a subsequent contract reducing the annual rentals for which the original lease stipulated.
With such modification the motion for a rehearing is overruled. *Page 337